DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Berliner on 07/13/2021.
The application has been amended as follows: 
Claims:
22. (currently amended) A chip-based microfluidic platform comprising:
a pressure regulator module;
comprising hydrogel or hydrogel precursor, each having an inlet at a first end and an outlet at a second end, and opposing sides between the first and second ends;
two or more tissue chamber capillary burst valves each having a burst pressure and configured to have a first function of preventing hydrogel or hydrogel precursor from bursting into at least one of the microfluidic channels and a second function for perfusing nutrients through at least one or more of the tissue chambers, the tissue chamber capillary burst valves located between the first and second ends of each tissue chamber and connected to and directly through respective sides of said one or more tissue chambers
microfluidic channels located parallel to and fluidly connected to said one or more tissue chambers via said two or more tissue chamber capillary burst valves, the chip-based microfluidic platform comprising said inlet connected to the first end of the one or more tissue chambers and said outlet connected to the second end of the one or more tissue chambers;
the pressure regulator module comprises a pressure regulator module outlet;
a pressure safety capillary burst valve on the pressure regulator module having a burst pressure lower than the lowest burst pressure of the two or more tissue chamber capillary burst valves;
a bypass channel fluidly connected via the pressure safety capillary burst valve to the chip-based microfluidic platform inlet upstream of the one or more tissue chambers to prevent pressure build-up in the one or more tissue chambers above the lowest pressure safety capillary burst valve burst pressure; and
one or more reservoirs;


7.  (cancelled)  

8. (currently amended)  The chip-based microfluidic platform of claim [[7]] 22, wherein the hydrogel or hydrogel precursor forms an air-flowable material interface at each capillary burst valve of the tissue chambers, and wherein diversion of flowable material into the reservoirs maintains each interface.

12-18, 20.  (cancelled)  

Allowable Subject Matter
Claims 22, 4, 8, 10 & 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed chip-based microfluidic platform as recited in claim 22.  The closest prior art to the Applicants’ claimed invention are Karlsen et al. (US 2012/0196280) & Kamm et al. (US 2014/0057311).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed chip-based microfluidic platform comprising:
a pressure regulator module;

two or more tissue chamber capillary burst valves each having a burst pressure and configured to have a first function of preventing hydrogel or hydrogel precursor from bursting into at least one of the microfluidic channels and a second function for perfusing nutrients through at least one or more of the tissue chambers, the tissue chamber capillary burst valves located between the first and second ends of each tissue chamber and connected to and directly through respective sides of said one or more tissue chambers; and
microfluidic channels located parallel to and fluidly connected to said one or more tissue chambers via said two or more tissue chamber capillary burst valves, the chip-based microfluidic platform comprising said inlet connected to the first end of the one or more tissue chambers and said outlet connected to the second end of the one or more tissue chambers;
the pressure regulator module comprises a pressure regulator module outlet;
a pressure safety capillary burst valve on the pressure regulator module having a burst pressure lower than the lowest burst pressure of the two or more tissue chamber capillary burst valves;
a bypass channel fluidly connected via the pressure safety capillary burst valve to the chip-based microfluidic platform inlet upstream of the one or more tissue chambers to prevent pressure build-up in the one or more tissue chambers above the lowest pressure safety capillary burst valve burst pressure; and
one or more reservoirs;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798